IN THE SUPREME COURT OF THE STATE OF DELAWARE

    VICTOR DUGAN,1                             §
                                               §   No. 340, 2018
          Respondent Below,                    §
          Appellant,                           §   Court Below—Family Court
                                               §   of the State of Delaware in and for
          v.                                   §   New Castle County
                                               §
    REBECCA M. COCKRAN,                        §   File No. CN17-01171
                                               §   Petition No. 17-02912
          Petitioner Below,                    §
          Appellee.                            §
                                               §

                               Submitted: September 11, 2018
                                Decided: September 14, 2018

                                            ORDER

         On August 14, 2018, the Chief Deputy Clerk issued a notice, by certified mail,

directing the appellant to show cause why this appeal should not be dismissed for

his failure to pay the filing fee. The notice was returned to the Court with a notation

that delivery could not be completed because the mail receptacle was blocked. On

August 29, 2018, the notice to show cause was re-sent by first class mail. The notice

has not been returned to the Court and the appellant has not responded to the notice

or paid the filing fee. Dismissal of this appeal is therefore deemed to be unopposed.




1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b)(2) and 29(b), that this appeal is DISMISSED.

                                     BY THE COURT:

                                     /s/ James T. Vaughn, Jr.
                                           Justice




                                       2